Title: To Thomas Jefferson from Madame de Doradour, 4 December 1786
From: Doradour, Comtesse de
To: Jefferson, Thomas



au chateau de Sarlant par Issoir En auvergnne ce 4 xbre 1786

Je répond Monsieur sur le champ à votre lettre. Je suis dezollée de l’accident que vous avés eprouvé. Il faut que la chute que vous avés faite aye été bien viollente. Que j’aurois desirois etre a paris pour pouvoir vous tenir quelque fois compagnie. Ma qualité de votre compatriote m’aures donnés des droits Monsieur a vous servir  de garde malade et j’aurois jouie avec delices de cette avantage. Je ferrai l’impossible pour m’y rendre cette hivers. Sy vous recevés ma lettre avant votre depart pour aix je vous demande en grace Monsieur de me donner de vos nouvelles. Je suis fort inquiete d’imaginer que vous alles voyager dans une mauvaise saison. Je vous suplie donc, sy vous ne pouvés pas ecrire, de me faire dire un mot par celui de vos gens qui sauras e[crire]. Cela m’est indifferent pourveu que je sois instruite de votre etat. Le tems n’y l’elloignnement ne dim[inueront] jamais Monsieur le sincere attachement que je vous est vouë. Mon Mari ne mas point laissée ignorée l’interest que vous lui avés marques. Je trouve un avantage considerable dans l’acquisition qu’il a fait qui est celle Monsieur d’avoir toujours le droit de reclamer vos bontees; ayant des proprietes en amerique je veut esperer que vous me traiteres comme votre compatriote que vous ne m’oublires pas et que vous daignneres vous resouvenir que je vous demande avec instances de vos nouvelles ainsi que d’être persuadé Monsieur de l’attachement avec lequel j’ai l’honneur d’être votre tres humble et tres obeissante servante,
Mille chose je vous prie de ma part a Melle votre fille.

Dubourg Doradour

